SETTLEMENT AGREEMENT
 
THIS SETTLEMENT AGREEMENT (the “Settlement Agreement”) is entered into by and
between China BAK Battery, Inc. (the “Company”) and its subsidiary BAK
International, Ltd. (“BAK International” and, together with the Company, “CBAK”)
and each of the investors listed on the signature pages hereto (each an
“Investor,” and together the “Investors”). The Investors and CBAK are also each
referred to separately as a “Party” and together as the “Parties.” The Parties,
in order to resolve disputed and contested issues and to limit the hazards,
uncertainties and inconvenience of potential litigation, enter into this
Settlement Agreement.
 
1. Escrow Agreement. On January 20, 2005, BAK International consummated a
private placement of its common stock with unrelated investors whereby it issued
an aggregate of 8,600,433 shares of common stock for gross proceeds of
US$17,000,000 (the “Private Placement”). Immediately thereafter, the shares of
BAK International were exchanged for shares of the Company. Each of the
Investors was an investor in the Private Placement and entered into a
subscription agreement (the “Subscription Agreement”) in connection therewith.
In conjunction with the Private Placement, pursuant to an Escrow Agreement dated
January 20, 2005, Mr. Li Xiangqian, the Chairman and Chief Executive Officer of
the Company, placed 2,179,550 shares of the Company’s common stock owned by him
(the “Make Good Shares”) into an escrow account. The terms and conditions
regarding release of the Make Good Shares from escrow was set forth in the
Escrow Agreement. A dispute has arisen between the Investors and CBAK regarding
1,089,775 Make Good Shares (herein referred to as the “Released Shares”)
released from the escrow account to Mr. Li and subsequently delivered by Mr. Li
to BAK International, which then delivered the shares to the Company.


The Parties have agreed, without any admission of liability, that it is in the
interests of all of the Parties and their respective Affiliates and investors to
resolve the issues relating to the Released Shares amicably.


2. Definitions. Capitalized terms not otherwise defined herein shall have the
following meanings:
 

 
a.
Affiliates means all persons and entities controlling, controlled by or under
common control with a Party.

 

 
b.
Claims means any and all claims, demands, causes of actions, or liabilities, of
any and every character, kind and nature whatsoever, in law or in equity,
whether known or unknown, foreseen or unforeseen, past, present, or future,
accrued or unaccrued, contingent or fixed, arising out of or related to any or
all of the Subscription Agreement, the Escrow Agreement, the Make Good Shares
(including the Released Shares), and the Private Placement, including any
registration rights (other than the registration rights granted pursuant to
Section 3.b. of this Settlement Agreement) related thereto.

 

 
c.
Release Date means the earliest of (x) such time as all of the Investor Shares
have been sold by the Investors; (y) such time as all of the Investor Shares may
be sold by the Investors without volume limitations pursuant to Rule 144 under
the Securities Act, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent; and (z) the date a Registration Statement on Form S-3 (or other
appropriate form) covering the resale by the Investors of the Investor Shares is
declared effective by the SEC as set forth in Section 3.b.

 
SETTLEMENT AGREEMENT
Page 1 of 7

 
 
 

--------------------------------------------------------------------------------

 
 

 
d.
SEC means the U.S. Securities and Exchange Commission.

 

 
e.
Securities Act means the U.S. Securities Act of 1933, as amended.

 
3. Settlement Terms.
 

 
a.
Delivery of Shares. Upon execution of this Settlement Agreement by the Company
and the Investors, the Company shall promptly, and no later than ten days after
the date this Settlement Agreement is executed by the Parties, deliver to each
Investor at the address set forth on the signature pages hereto a certificate or
certificates registered in the name of such Investor for such number of the
Released Shares as is set forth opposite such Investor’s name on the signature
pages hereto (the “Investor Shares”).

 

 
b.
Registration. On or prior to the date (the “Filing Date”) that is one month
after the date that the Company’s Registration Statement on Form S-3
(Registration No. 333-148253) is declared effective by the SEC (or, if the
Filing Date is not a business day, the first business day after the Filing
Date), and provided that each Investor has provided the Company with a completed
questionnaire in the form attached as Exhibit A hereto, the Company shall
prepare and file with the SEC a Registration Statement on Form S-3 (or such
other appropriate form for such purpose) covering the resale by the Investors of
the Investor Shares in an offering to be made on a continuous basis pursuant to
Rule 415 under the Securities Act. Such Registration Statement may also include
such other selling holders as the Company shall deem appropriate. The Company
shall cause such Registration Statement to be declared effective under the
Securities Act as soon as possible, and shall use its reasonable best efforts to
keep such Registration Statement continuously effective under the Securities Act
until the date which is the earliest of (i) two years after its effective date;
(ii) such time as all of the Investor Shares covered by such Registration
Statement have been sold by the Investors; and (iii) such time as all of the
Investor Shares covered by such Registration Statement may be sold by the
Investors without volume limitations pursuant to Rule 144, as determined by
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent. No later than 5:00
p.m. Eastern time on the day following the date the Registration Statement is
declared effective, the Company shall file with the SEC in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).

 
SETTLEMENT AGREEMENT
Page 2 of 7

 
 
 

--------------------------------------------------------------------------------

 
 

 
c.
Ability to Disclose Information. The Company agrees that the Investors may
inform other investors in the Private Placement of the terms of this Settlement
Agreement. The Company agrees that it will promptly furnish or file a report on
Form 8-K regarding this Settlement Agreement, or otherwise make information
regarding this Settlement Agreement available in accordance with Regulation FD.

 

 
d.
Relief. The Company acknowledges that in the event it fails to deliver to an
Investor a certificate or certificates representing the applicable number of
Investor Shares as provided in Section 3.a, any remedy at law may prove to be
inadequate relief to the affected Investor. The Company agrees that such
Investor may require specific performance of this Settlement Agreement by
insisting upon delivery of the applicable Investor Shares, and shall be entitled
to seek temporary and permanent injunctive relief without the necessity of
proving actual damages and without posting a bond or other security.

 
4 Interpretation. The Parties have participated jointly in the negotiation and
drafting of this Settlement Agreement. If an ambiguity or question of intent or
interpretation arises, this Settlement Agreement will be construed as if drafted
jointly by the Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Party because of the authorship of any provision of
this Settlement Agreement.
 
5. No Admission. By entering into this Settlement Agreement, no Party is in any
way admitting any liability to any other Party on account of any matter covered
by this Settlement Agreement. Rather, this Settlement Agreement is entered into
solely for the purpose of compromise and settlement of doubtful and contested
claims and issues, to buy peace, and to avoid the hazards, delays, and
uncertainties of litigation.
 
6. Mutual Releases. Effective on the Release Date, each Investor, on behalf of
itself and its Affiliates, releases, acquits, and forever discharges CBAK, its
predecessors and successors in interest, its parent and subsidiary
organizations, and its Affiliates, all of their respective officers, directors,
employees, managers, shareholders, partners, attorneys, accountants, advisors,
representatives, agents, insurers, heirs, executors and assigns (collectively,
the “CBAK Releasees”) of and from any and all Claims; and each Investor
covenants never to sue any of the CBAK Releasees upon any of the Claims hereby
released. Effective on the Release Date, CBAK, on behalf of itself and its
Affiliates, releases, acquits, and forever discharges each Investor and its
Affiliates, and all of their respective officers, directors, employees,
managers, shareholders, partners, attorneys, accountants, advisors,
representatives, agents, insurers, heirs, executors, and assigns (collectively,
the “Investor Releasees”) of and from any and all Claims; and CBAK covenants
never to sue any of the Investor Releasees upon any of the Claims hereby
released.
 
SETTLEMENT AGREEMENT
Page 3 of 7

 
 
 

--------------------------------------------------------------------------------

 
 
7. Indemnification. In the event that any Investor institutes any proceedings or
asserts any Claim against any of the CBAK Releasees, such Investor, to the
fullest extent permitted under the law, shall hold harmless, defend and
indemnify such CBAK Releasees with respect to such proceedings and asserted
Claims.
 
8. Choice of Law. This Settlement Agreement shall be interpreted and construed
according to the internal laws of the State of New York (without giving effect
to any choice of law or conflict of law provisions of any jurisdiction), and
applicable laws of the United States of America.
 
9. Entire Agreement. This Settlement Agreement supersedes all other prior oral
or written agreements between the Parties with respect to the matters set forth
herein and contains the entire agreement of the Parties with respect to the
matters set forth herein. If any provision of this Agreement shall be held
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Settlement Agreement in that jurisdiction or the validity or
enforceability of that or any other provision of this Settlement Agreement in
any other jurisdiction.
 
10. Amendments. This Settlement Agreement may be modified or amended only in
writing, signed by each of the Parties to this Settlement Agreement prior to the
effective date of any such modification or amendment. Any waiver must be in
writing and signed by each Party whose interests are adversely affected by such
waiver. No waiver granted in any one instance shall be construed as a continuing
waiver or as a waiver applicable to any other provision. No exercise or failure
to exercise any right shall preclude any other or further exercise of that right
or any other right.
 
11. Representations. The Parties acknowledge that this Settlement Agreement is
executed after substantial, long-term negotiations between and among
representatives of the Company and of other investors in the Private Placement.
Each Party represents that: (a) such Party and its attorneys (if any) have
conducted their own investigation concerning the facts surrounding the matters
covered by this Settlement Agreement and in voluntarily choosing to execute this
Settlement Agreement, have relied upon their own analysis of such facts and not
on any information furnished by any other Party or its representatives;
(b) there are no oral or other written agreements concerning the subject matter
of this Settlement Agreement; (c) the right to rely on any oral or written
statement of any Party or any failure of any Party to state any fact is
expressly waived and released; (d) it owns and has the right to release any
Claims released herein; (e) such Party has the requisite corporate power and
authority to enter into and to perform this Settlement Agreement; and (f) the
person signing the Settlement Agreement on behalf of such Party has been
authorized to execute and deliver this Settlement Agreement on behalf of such
Party. In addition, each Investor represents that it (i) is acquiring the
Investor Shares in the ordinary course of business for its own account and not
with a view towards, or for resale in connection with, the sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act, (ii) does not have a present arrangement to effect any distribution of the
Investor Shares to or through any person or entity, (iii) does not presently
have any agreement or understanding, directly or indirectly, with any person to
distribute any of the Investor Shares, (iv) is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act and (v)
is not a registered broker-dealer under Section 15 of the Securities Exchange
Act of 1934, as amended. Such Investor understands that the Company is relying
on specific exemptions from the registration requirements of United States
federal and state securities laws and that the Company is relying in part upon
the truth and accuracy of, and such Investor’s compliance with, its
representations, warranties, agreements, acknowledgments and understandings set
forth herein in order to determine the availability of such exemptions. When
executed by all Parties and delivered by each Party to the other Parties, this
Settlement Agreement will constitute the legal, valid and binding obligation of
each Party. This Settlement Agreement shall be binding upon the assignees and
successors of the Parties. This Settlement Agreement is personal to the Parties
and is not intended to create any right in any third person who is not a Party
or is not identified as a CBAK Releasee or an Investor Releasee in Section 6 of
this Settlement Agreement.
 
SETTLEMENT AGREEMENT
Page 4 of 7

 
 
 

--------------------------------------------------------------------------------

 
 
12. Notice. All notices, demands, waivers or other communications required or
permitted under this Settlement Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile evidenced by confirmation of transmission
(provided a copy of such facsimile is also sent by one of the methods provided
in (i), (iii) or (iv) of this Section 12 within 24 hours of transmission); (iii)
two calendar days after deposit with a courier service that regularly conducts
deliveries in the recipient’s jurisdiction; or (iv) if the recipient is located
in the United States, five calendar days after deposit in the United States
mail, postage prepaid, return receipt requested, in each case addressed to the
addressees shown below:
 
If to an Investor:
At the address set forth below such
Investor’s signature below
If to CBAK:
Louis Bevilacqua
Thelen Reid Brown Raysman &
Steiner LLP
701 Eighth Street, NW
Washington, DC 20001-3721
Tel: (202) 508-4281
Fax: (202) 654-1804
E-mail: lbevilacqua@thelen.com



Any Party may change such Party’s address for the purpose of notices, demands
and requests required or permitted under this Settlement Agreement by providing
written notice of such change of address to the other Party, which change of
address shall only be effective when notice of the change is actually received
by the Party who thereafter sends any notice, demand, or request.
 
13. Counterparts. This Settlement Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument. A facsimile or electronically reproduced
signature shall constitute due execution, shall be admissible as evidence of
execution, and shall be binding upon the signatory with the same force and
effect as if the signature were an original.
 
[Signature Page Follows]
 
SETTLEMENT AGREEMENT
Page 5 of 7

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Settlement
Agreement.
 

Number of Released Shares:   [Name of Investor]           [applicable signature
block]             By:       Name:       Title:       Address:       Tel:      
Fax:       E-mail:                     CHINA BAK BATTERY, INC.             By:  
    Name: Tony Shen     Title: Chief Financial Officer                   BAK
International, Inc.             By:       Name:       Title:  

 
SETTLEMENT AGREEMENT
Page 6 of 7

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
CHINA BAK BATTERY, INC.


SELLING STOCKHOLDER QUESTIONNAIRE
 
SETTLEMENT AGREEMENT
Page 7 of 7

 
 
 

--------------------------------------------------------------------------------

 